DISMISS; Opinion Issued April 22, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01314-CV

                            DENNIS MCCLAIN, Appellant
                                      V.
                      WADE HAMPTON GOLF CLUB, INC., Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05794-A

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice Moseley
       The Court has before it appellant’s April 15, 2013 unopposed motion to dismiss the

appeal. Appellant states the parties have settled their dispute. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE


121314F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DENNIS MCCLAIN, Appellant                          On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-12-01314-CV         V.                      Trial Court Cause No. CC-11-05794-A.
                                                   Opinion delivered by Justice Moseley,
WADE HAMPTON GOLF CLUB, INC.,                      Justices O’Neill and Lewis participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We

ORDER that each party bear its own costs of the appeal.



Judgment entered this 22nd day of April, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




121314.op.docx                               –2–